 Case: 4:19-cv-02916-MTS Doc. #: 69 Filed: 12/23/20 Page: 1 of 5 PageID #: 388




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

TAMARA REAVIS,                                )
                                              )
       Plaintiff,                             )
                                              )       Case No.:      4:19-CV-02916-MTS
v.                                            )
                                              )
ST. LOUIS COUNTY,                             )
MISSOURI, et al.                              )
                                              )
       Defendants.                            )

      PARTIAL JUDGMENT APPROVING WRONGFUL DEATH SETTLEMENT


      NOW ON THIS 23rd day of December, 2020, the above-captioned matter comes before the

Court on the Application of Plaintiff Tamara Reavis, pursuant to Mo. Rev. Stat. § 537.095, for

approval of her Amended Application for Judgment Approving Wrongful Death Settlement

against Defendants Melinda Ferguson, Michael King, Christi Gonzalez and Katie Cora ONLY,

Doc. [60]. Plaintiff Tamara Reavis appears by counsel of record, Lauren Allen and Michael

Sudekum. Defendants Melinda Ferguson, Michael King, Christi Gonzalez and Katie Cora appears

through their counsel, Craig Klotz.

       WHEREUPON, having considered the Amended Application and the documents

submitted by the parties, and having heard the testimony in support thereof and otherwise being

duly advised in the premises, the Court finds as follows:

       1.      Plaintiff and her children are the surviving spouse and children of Mr. Larry Reavis

               and therefore entitled to sue for and recover damages as permitted by Mo. Rev. Stat.

               § 537.080.

       2.      Previous to the filing of this Application for Approval, Plaintiff filed her Complaint

               in the above-captioned cause on October 25, 2019. In her Complaint, Plaintiff

                                                  1
Case: 4:19-cv-02916-MTS Doc. #: 69 Filed: 12/23/20 Page: 2 of 5 PageID #: 389




           alleged Counts of Violation of Civil Rights Pursuant to Title 42 U.S.C. § 1983,

           Violation of Civil Rights Pursuant to Title 42 U.S.C. § 1983 (Failure to Implement

           Appropriate Policies, Customs, and Practices and Failure to Train, Supervise and

           Retain), Negligence Per Se in Violation of Mo. Rev. Stat. § 221.120 (Medicine and

           medical attention for prisoners) and Wrongful Death against defendants Saint Louis

           County, Missouri, Julia Childrey, Melinda Ferguson, RN, Michael King, RN,

           Christi R. Gonzalez, RN, C.O. Mark Barbeau and Katie Cora, RN.

    3.     Plaintiff entered into an agreement with Defendants Melinda Ferguson, Michael

           King, Christi Gonzalez and Katie Cora ONLY to compromise and settle the

           aforesaid claim for damages, subject to Court approval as permitted and required

           by Mo. Rev. Stat. § 537.095.

    4.     The amount of the proposed settlement is set forth in the attached Exhibits A and

           B of the Amended Application, Docs. [60-1] and [60-2].

    5.     Plaintiff proposed allocating the net proceeds of the proposed settlement in the

           proportions set for in Exhibits B and C of the Amended Application, Docs. [60-2]

           and [60-3].

    6.     The Court finds that the Plaintiff's Amended Application for Approval, Doc. [60]

           should be granted. Plaintiff has executed the Release of Claims and Settlement

           Agreement attached as Exhibit A to the Amended Application, Doc. [60-1].

    7.     The Court finds that the proposed wrongful death settlement as to defendants

           Melinda Ferguson, Michael King, Christi Gonzalez and Katie Cora ONLY is fair

           and reasonable and approves the aforesaid terms and conditions of the settlement.

           The total amount of the settlement is approved as set forth in Exhibit A of the

           Amended Application, Doc. [60-1].
                                           2
Case: 4:19-cv-02916-MTS Doc. #: 69 Filed: 12/23/20 Page: 3 of 5 PageID #: 390




    8.     The Court finds that Plaintiff's proposed allocation of the net proceeds of the

           settlement as set forth in Exhibits B and C, Docs. [60-2] and [60-3], is in proportion

           to the losses suffered.

    9.     The Court finds that Plaintiff contracted with attorneys to pursue the action for

           wrongful death of Mr. Larry Reavis. The amount of attorneys’ fees as contracted

           and expenses incurred in pursuit thereof are set forth in Exhibit B, Doc. [60-2]. The

           Court finds that the proposed attorneys’ fees and expenses are fair and reasonable.

    IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED as follows:

    1.     The Court approves the proposed settlement in the amount set forth in Exhibit A,

           Doc. [60-1]. At the request of the parties, the Court orders that Exhibit A, Doc. [60-

           1], shall be filed under seal.

    2.     Defendants Melinda Ferguson, Michael King, Christi Gonzalez and Katie Cora

           ONLY shall make, or cause to be made, the payments set forth in Exhibit A, Doc.

           [60-1].

    3.     Plaintiff is ordered to deduct and pay expenses of recovery and the attorneys’ fees

           as contracted as set forth in Exhibit B, Doc. [60-2].

    4.     Plaintiff is directed to distribute the net proceeds of the settlement as set forth in

           Exhibit B, Doc. [60-2], as approved by the Court.

    5.     Plaintiff executed the Release of Claims and Settlement Agreement and is

           authorized and directed to execute all other documents necessary to effectuate the

           settlement, releasing, waiving and discharging all actions, claims and demands

           whatsoever against Defendants Melinda Ferguson, Michael King, Christi Gonzalez

           and Katie Cora ONLY.

    6.     That upon payment and receipt of the settlement proceeds, Plaintiff's claims against
                                             3
Case: 4:19-cv-02916-MTS Doc. #: 69 Filed: 12/23/20 Page: 4 of 5 PageID #: 391



           Defendants Melinda Ferguson, Michael King, Christi Gonzalez and Katie Cora

           ONLY shall be dismissed with prejudice, with each party to bear its own costs and

           attorneys’ fees.

           IT IS FURTHER ORDERED that Plaintiff’s original Application for Judgment

   Approving Wrongful Death Settlement Against Defendants Melinda Ferguson, Michael

   King, Christi Gonzalez and Katie Cora ONLY, Doc. [53], is DENIED as moot.



   IT IS SO ORDERED.

   DATE: December 23, 2020


                                       MATTHEW T. SCHELP
                                       UNITED STATES DISTRICT JUDGE




                                           4
Case: 4:19-cv-02916-MTS Doc. #: 69 Filed: 12/23/20 Page: 5 of 5 PageID #: 392




                                      5
